Examiner’s Amendment
	Cancel claims 25-30
Response to Applicant’s Arguments
	Applicant’s arguments filed June 17, 2022 have been fully considered, and they are persuasive.
			  	Reason for Allowance
The following is an examiner’s statement of reasons for allowance: identify a request to render a virtual object at a designated position within a digital image; extract a common feature vector from the digital image; generate, utilizing separate parallel parametric-specific-network layers, a plurality of different three-dimensional ("3D") source-specific-lighting parameters of a light source illuminating the digital image comprising a first 3D source-specific-lighting parameter of the light source and a second 3D source-specific-lighting parameter of the light source by: processing the common feature vector from the common network layers utilizing a first parametric-specific-network layer of the source-specific-lighting-estimation-neural network; and processing the common feature vector from the common network layers utilizing a second parametric-specific-network layer of the source-specific-lighting-estimation-neural network, the second parametric-specific-network layer being in parallel with the first parametric-specific-network layer; and render a modified digital image comprising the virtual object at the designated position illuminated according to the plurality of different 3D-source-specific-lighting parameters of the light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616